DocuSign Envelope ID: 85F3977F-C1C6-4703-82F9-B90BA5554F53



        1                                          AFFIDAVIT OF DER LEE
        2 I, DER LEE, do hereby declare:

        3 1.      I am 56 years old and I live in the Mount Shasta Vista subdivision of Siskiyou County,

        4         California.

        5 2.      I have agreed to join this case as a Plaintiff.

        6 3.      I was born in Laos. My father was a Captain in the U.S. Secret Army. He was killed during

        7         the war in Southeast Asia. After my father died, my mother remarried a man who was also a

        8         solider in the Secret War.

        9 4.      From 1975 to 1983, I hid in the jungles of Laos to escape the persecution of the Pathet Lao.

       10         In 1983, I surrendered to the Lao government. My parents and other older people were

       11         taken to re-education camps after leaving the jungle; some of them did not return. Myself

       12         and other children were left alone.

       13 5.      I escaped to Thailand and lived in a refugee camp at Chong Chan. I was there for three

       14         years before coming to the United States where I settled in Colorado.

       15 6.      In 2015, I moved to Mt. Shasta Vista where I bought a 2.5 acre piece of property. Myself

       16         and others in the Hmong community in Mt. Shasta experienced a great deal of racial

       17         prejudice at the time. Because of the racial prejudice in Mt. Shasta, I moved to Minnesota

       18         for one year. I returned to Mt. Shasta in 2016.

       19 7.      I have no well on my property. I paid Siskiyou County $360.00 for a permit in April of

       20         2021. Though I passed my percolation test, the County has not come out to my property or
       21         approved my permit.

       22 8.      I must depend on water trucks to bring me water. I have a large above-ground pool in which

       23         I store water. Right now, the amount of water left in the pool does not reach my knees.

       24 9.      To get drinking water, I fill three to five 5-gallon jugs with water at the Walmart (when it is

       25         available) in Yreka, which is about twenty five miles from my house. Sometimes there is no

       26         water at Walmart. I am afraid of being pulled over for transporting water from Walmart to

       27         my home.
       28

                                                                1

                                                  AFFIDAVIT OF DER LEE
                                         DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
DocuSign Envelope ID: 85F3977F-C1C6-4703-82F9-B90BA5554F53



        1 10. My wife, Yeng Yang, is 50 years old. She and I live on our property with our animals. We

        2         have four dogs, 100 to 200 ducks, and 100 chickens. We rely on the animals for food. I

        3         worry how I will get water from them when my pool runs dry. Two of my chickens have

        4         already died due to lack of water.

        5 11. I normally allocate 100 gallons of water each day for the animals. I have had to reduce the

        6         amount to 45 gallons of water per day because I do not have access to enough water.

        7 12. My wife and I also farmed vegetables in a garden on our property, which we also relied on

        8         for food. All of the plants have died due to lack of water. When water became scarce, I had

        9         to choose between my plants or my animals. I chose to keep my animals alive.

       10 13. I do not know how I will care for my animals, myself, and my wife if I cannot find a

       11         solution to get more water.

       12 14. If I do not get more water, I plan to move my animals to Minnesota where there is enough

       13         water to keep them alive. I plan to do this in the fall. In the summer, it is too hot to transport

       14         them, especially without enough water, and many of them would die.

       15 15. My current living situation is much like when I lived in the jungles of Laos. However, in the

       16         jungle I had plenty of water and never had to worry about getting water.

       17 16. Attached hereto as Exhibit A are true and correct photos of my animals and me on my

       18         property on June 24, 2021.

       19

       20 I hereby declare under penalty of perjury that the foregoing is true and correct. Executed on this
           07 day of July 2021 in Siskiyou County, California.
       21 ____

       22

       23                         07 2021
                     Dated: July _____                                              _____________________
       24                                                                           DER LEE

       25

       26

       27
       28

                                                               2

                                                  AFFIDAVIT OF DER LEE
                                         DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
EXHIBIT A
         Der Lee and his Animals




Photos by Mai Yang 6/24/21
       Der Lee and his Animals




Photos by Mai Yang 6/24/21
    Der Lee and his Animals




Photos by Mai Yang 6/24/21
